222 F.2d 822
Charles M. WEBER, doing business as Weber-Millican &Company, Petitioner,v.SECURITIES AND EXCHANGE COMMISSION, Respondent.
No. 272, Docket 23317.
United States Court of Appeals Second Circuit.
Argued May 6, 1955.Decided May 20, 1955.

Arthur J. Galligan, Forest Hills, N.Y.  (Nemeroff, Jelline, Danzig & Paley and B. G. Nemeroff, New York City, on the brief), for petitioner.
William H. Timbers, Gen. Counsel, Securities and Exchange Commission, Washington, D.C.  (Thomas G. Meeker, Asst. Gen. Counsel, and Arden L. Andresen, Special Counsel, Securities and Exchange Commission, Washington, D.C., on the brief), for respondent.
Before CLARK, Chief Judge, MEDINA, Circuit Judge, and DIMOCK, District judge.
PER CURIAM.


1
The Securities and Exchange Commission, through its Division of Trading and Exchanges, charged petitioner with misconduct in transactions involving the Inland Oil Company and the Magma King Manganese Mining Co. The evidence amply supports the Commission's conclusions that petitioner was guilty of fraudulent misstatements and of wrongful diversions of funds in connection with his underwriting of an issue of stock for Inland.  And the Commission was equally justified in finding that petitioner had sold Magma King shares to the general public on his own account without adequate disclosure of the great disparity between his sales price and the current market prices.  We see no reason not to adhere to our prior decision permitting the introduction of National Daily Quotation Sheets as evidence of such market prices.  Charles Hughes & Co. v. S.E.C., 2 Cir., 139 F.2d 434, certiorari denied 321 U.S. 786, 64 S. Ct. 781, 88 L. Ed. 1077.  The sanctions imposed by the Commission for these serious breaches of duty by the petitioner were certainly not so excessive as to constitute an abuse of administrative discretion.  Wright v. S.E.C., 2 Cir.,  134 F.2d 733.


2
Affirmed.